Exhibit 10.35
FIRST AMENDMENT TO THE LICENSE AND COLLABORATION AGREEMENT
     This FIRST AMENDMENT TO THE LICENSE AND COLLABORATION AGREEMENT (the “First
Amendment”) is entered into as of February 10, 2009 (the “First Amendment
Effective Date”), by and between Valeant Pharmaceuticals North America, a
Delaware corporation having a place of business at One Enterprise, Aliso Viejo,
California 92656 (“VALEANT”) and Glaxo Group Limited, a company organized under
the laws of England and Wales with its principal place of business at Glaxo
Wellcome House, Berkeley Avenue, Greenford, Middlesex, UB6 0NN, United Kingdom
(“GSK”). VALEANT and GSK are each referred to herein individually as a “Party”
or, collectively, as the “Parties.”
Recitals
     WHEREAS, the Parties entered into that certain License and Collaboration
Agreement dated as of August 27, 2008 (the “Collaboration Agreement”) under
which VALEANT and GSK are collaborating on the development and commercialization
of VALEANT’S compound, Retigabine; and
     B. WHEREAS, the Parties desire to amend certain provisions of the
Collaboration Agreement, in particular, (i) to provide GSK with decision-making
authority with respect to development, regulatory and manufacturing activities
for the Product in the Territory prior to the expiration of the Review Period;
and (ii) to amend the provisions in Section 11.3.4 with respect to the payment
of certain amounts by Valeant to GSK upon termination of the Collaboration
Agreement by GSK during the Review Period, all on the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
1. Amendment of the Collaboration Agreement.
The Parties hereby agree to amend the terms of the Collaboration Agreement as
provided below, effective as of the First Amendment Effective Date. To the
extent that the Collaboration Agreement is explicitly amended by this First
Amendment, the terms of this First Amendment will control where the terms of the
Collaboration Agreement are contrary to or conflict with the following
provisions. Where the Collaboration Agreement is not explicitly amended, the
terms of the Collaboration Agreement will remain in full force and effect.
Capitalized terms used in this First Amendment that are not otherwise defined
herein shall have the same meanings ascribed to them in the Collaboration
Agreement.
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”).
THE OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“***”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

1



--------------------------------------------------------------------------------



 



2. Amendments to Section 3.1
2.1 Section 3.1.7(a) is deleted in its entirety and shall be of no further force
of effect.
2.2 Section 3.1.7(b) is hereby renumbered as “Section 3.1.7(a)” and amended in
its entirety to read as follows:
     (a) Impasse. Except as otherwise provided in Section 2.2.2, this
Section 3.1.7(a) and Section 3.1.7(b), if despite good faith efforts, the Senior
Executives are unable to resolve such matter within thirty (30) days of the date
of any Escalation Notice, then GSK may cast the deciding vote on such matter
(which shall become the decision of the Joint Steering Committee); provided,
however, that GSK cannot cast a deciding vote with respect to any decision to
enter into any binding agreements relating to the manufacture of the Product or
Additional Products in the Field and in the Territory that do not meet the
criteria set forth in Section 1.3, but, rather, in the case of the foregoing,
VALEANT’s prior consent must be obtained for such decision. For clarity, GSK
shall have final decision-making authority over any manufacturing issues,
including issues regarding ***. Notwithstanding the foregoing, in the event of
GSK’s termination of the Agreement, GSK’s obligations regarding manufacture
shall remain as set forth in Section 11.2.2(g).
2.3 Section 3.1.7(c) is hereby renumbered as “Section 3.1.7(b)”.
3. Amendments to Section 3.2
3.1 Section 3.2.2 is hereby amended in its entirety to read as follows:
     3.2.2 The Joint Steering Committee will oversee development of the
Compound, Additional Compounds, Products and Additional Products in accordance
with the Development Plans. Subject to Sections 3.2.3 and 3.2.5, GSK shall use
Commercially Reasonable Efforts to carry out all clinical development and other
activities required to obtain Regulatory Approvals for the Products and
Additional Products in the Field and in the Territory and Collaboration
Territory, with the conduct and manner of implementation of such activities
determined in the reasonable discretion of GSK consistent with the Development
Plan and as directed by the Joint Steering Committee. Subject to Section 3.2.5,
VALEANT shall use Commercially Reasonable Efforts to carry out all clinical
development and other activities required to obtain Regulatory Approvals for the
Product in the Field in the Collaboration Territory, in accordance with the
then-current Development Plans and as directed by the Joint Steering Committee.
Subject to Sections 3.2.3 and 3.2.5, each Party shall conduct those activities
allocated to such Party under the Development Plans in compliance in all
material respects in accordance with good scientific and clinical practices, and
Laws applicable in the country in which such activities are conducted.
4. Amendments to Section 3.3
4.1 Section 3.3.1 is hereby amended in its entirety to read as follows:
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”).
THE OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“***”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

2



--------------------------------------------------------------------------------



 



     3.3.1 Prior to the Expiration of the Review Period. Prior to the expiration
of the Review Period, GSK will be responsible for filing of all MAAs and other
filings with Regulatory Authorities in the Territory for development, use, and
commercialization of each Product and Additional Products in the Territory, as
directed by the Joint Steering Committee and using Commercially Reasonable
Efforts to seek such approvals; provided, however, that prior to the expiration
of the Review Period, VALEANT will file the NDA for the Product in the United
States in its name. All such activity of GSK and VALEANT shall be done in
accordance with the direction of the Joint Steering Committee. Other than the
NDA, all filings with Regulatory Authorities will be in the name of GSK, except
where otherwise required by applicable law in any country within the Territory
or as otherwise agreed between the Parties. Promptly after the First Amendment
Effective Date, in accordance with a schedule to be agreed between the Parties,
VALEANT will initiate the process of transferring ownership of any EMEA MAA to
GSK along with all data and information associated with the EMEA MAA, and
thereafter will take all necessary and appropriate actions to finalize transfer
ownership of any EMEA MAA to GSK. VALEANT will provide reasonable cooperation
and assistance to GSK in connection with the preparation and filing of all MAA’s
and other filings with Regulatory Authorities in the Territory for development,
use, and commercialization of each Product and Additional Products in the
Territory, including transfer of all necessary data and information. With
respect to the NDA to be filed and maintained by VALEANT as provided herein or
any MAA to be filed by VALEANT in its name as provided herein, VALEANT shall
provide GSK with:
          (a) reasonable advance notice (and in no event less than twenty
(20) days’ advance notice whenever feasible) of substantive meetings with the
FDA, the EMEA or any other Regulatory Authority that are either scheduled with,
or initiated by or under the authority of, VALEANT or its Affiliates relating to
such Regulatory Approvals or MAAs;
          (b) an opportunity to have up to two (2) representatives attend and to
actively participate in, all substantive meetings with the FDA, the EMEA or any
other Regulatory Authority relating to such Regulatory Approvals and MAAs; and
in any case, VALEANT shall keep the Joint Steering Committee informed as to all
material interactions with Regulatory Authorities relating to such Regulatory
Approvals and MAAs;
          (c) a copy of any material documents, information and correspondence
submitted to the FDA or the EMEA or any other Regulatory Authority relating to
such Regulatory Approvals as soon as reasonably practicable, together with
English translations and summaries thereof, to the extent such translations and
summaries exist; and
          (d) at least two (2) months prior to an anticipated filing of an MAA
for a Product, a copy of such all documents and information intended to be
included in such MAA for review and comment by GSK, which comments will be
reasonably considered by VALEANT, and, with respect to the United States, all
information reasonably requested by GSK
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”).
THE OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“***”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

3



--------------------------------------------------------------------------------



 



to determine the listing of patents (i.e., in the Orange Book) for such Product
in the United States.
4.2 Section 3.3.2 is hereby amended in its entirety to read as follows:
     3.3.2 After the Expiration of the Review Period. Except as provided in
Section 3.3.1, promptly following the expiration of the Review Period, VALEANT
will transfer ownership of all Regulatory Approvals and other filings with
Regulatory Authorities in its name to GSK, and GSK shall have the sole
responsibility, as directed by the Joint Steering Committee and using
Commercially Reasonable Efforts, to hold and maintain all Regulatory Approvals
and other filings with Regulatory Authorities for the Products and Additional
Products in the Territory during the Term. Further, after the expiration of the
Review Period, GSK will be solely responsible for filing and obtaining MAAs from
the Regulatory Authorities for development, use, and commercialization of each
Product and Additional Products in the Territory as directed by the Joint
Steering Committee and using Commercially Reasonable Efforts to seek such
approvals. All such activity shall be done in full consultation with the Joint
Steering Committee, and GSK shall reasonably consider in good faith the comments
of VALEANT. All such filings will be in the name of GSK, except where otherwise
required by applicable Law in any country within the Territory, or as otherwise
requested by GSK with respect to the Product in the United States. VALEANT will
provide reasonable cooperation and assistance to GSK (and file appropriate
paperwork for such transfer) in the event that GSK must respond to questions
from Regulatory Authorities in the Territory concerning development activities
conducted by or on behalf of VALEANT with the Compound, Product, Additional
Compound or Additional Product.
4.3 Section 3.3.4(a) is hereby amended by deleting from the first sentence
thereof “Within forty-five (45) days after the HSR Clearance Date” and inserting
“Within sixty (60) days after the First Amendment Effective Date” in lieu
thereof.
4.4 Section 3.3.4(b) is hereby amended in its entirety to read as follows:
     3.3.4(b) Adverse Event Reporting. Except as otherwise provided in the
pharmacovigilance agreement to be entered into by the Parties pursuant to
Section 3.3.4(a), as between the Parties, (i) VALEANT shall be responsible for
the timely reporting of all adverse drug reactions/experiences, Product (and, if
applicable, Additional Product) quality, Product (and, if applicable, Additional
Product) complaints and safety data relating to Compound and Products (and, if
applicable, Additional Compound and Additional Product) to the appropriate
Regulatory Authorities in the Territory prior to the expiration of the Review
Period; and (ii) GSK shall be responsible for the timely reporting of all
adverse drug reactions/experiences, Product quality, Product complaints and
safety data relating to the Compound, Products, Additional Compounds, and
Additional Products in accordance with the applicable Laws of the relevant
countries and Regulatory Authorities after the expiration of the Review Period;
in each case of (i) and (ii) in accordance with the applicable Laws of the
relevant countries and Regulatory Authorities in the Territory.
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”).
THE OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“***”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

4



--------------------------------------------------------------------------------



 



4.4 Section 3.3.4(c) is hereby amended in its entirety to read as follows:
     3.3.4(c) Global Safety Database. Except as otherwise provided in the
pharmacovigilance agreement to be entered into by the Parties pursuant to
Section 3.3.4(a), as between the Parties: VALEANT shall maintain the global
safety database with respect to the Product and Additional Products in the
Territory prior to the expiration of the Review Period. GSK shall maintain the
global safety database with respect to the Product and Additional Products in
the Territory after expiration of the Review Period.
5. Amendment to Section 11.3.4. Section 11.3.4 is hereby deleted in its entirety
and replaced with the following:
     11.3.4 If GSK terminates the Agreement pursuant to Section 11.3.1(c) prior
to December 31, 2009, then VALEANT shall, not later than ninety (90) days after
GSK’s notice of such termination, pay to GSK an amount equal to forty million
United States dollars (US $40,000,000). If GSK terminates the Agreement pursuant
to Section 11.3.1(c) after December 31, 2009, VALEANT shall, not later than
ninety (90) days after GSK’s notice of such termination, pay to GSK an amount
equal to forty million United States dollars (US $40,000,000), with such amount
reduced by the cumulative amount per Quarter set forth on Schedule 11.3.4, pro
rated for any partial Quarter as set forth in Schedule 11.3.4.
6. Amendment to Schedule 3.2.1
     Schedule 3.2.1 is hereby amended as follows:
     (a) By deleting from the first paragraph of Schedule 3.2.1 the last clause
of the paragraph which reads ***; and
     (b) By deleting paragraphs 4 and 5 thereof in their entirety and inserting
the following in lieu thereof:
     “4. VALEANT, together with GSK, shall evaluate ***.”
7. Amendment to Schedule 11.3.4. Schedule 11.3.4 of the Agreement is hereby
deleted in its entirety and replaced with Appendix A, attached hereto and
incorporated herein.
8. Full Force and Effect. This First Amendment amends the terms of the
Collaboration Agreement and is deemed incorporated into, and governed by all
other terms of, the Collaboration Agreement. Except as set forth in Section 2.1,
the provisions of the Collaboration Agreement, as amended by this First
Amendment, remain in full force and effect.
9. Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this First Amendment.
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”).
THE OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“***”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

5



--------------------------------------------------------------------------------



 



10. Counterparts. This First Amendment may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation, which may result from the electronic transmission,
storage and printing of copies of this First Amendment from separate computers
or printers. Facsimile signatures shall be treated as original signatures.
Signature Page Follows
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”).
THE OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“***”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this First Amendment to be
executed by their duly authorized representatives as of the First Amendment
Effective Date.

                  VALEANT PHARMACEUTICALS   GLAXO GROUP LIMITED    
 
                NORTH AMERICA            
 
               
By:
  /s/ J. Michael Pearson
 
  By:   /s/ Paul Williamson
 
    Print Name: J. Michael Pearson   Print Name: Paul Williamson     Title:
Chairman and CEO   Title: Corporate Director    

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”).
THE OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“***”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

7